Citation Nr: 0018416	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1951.

In April 1997, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to service connection for 
duodenal ulcer disease.  In July 1997, the veteran's motion 
for reconsideration was also denied.  

This current appeal comes to the Board on appeal from an 
August 1997 decision by the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
claim of service connection for duodenal ulcer disease for 
failure to present new and material evidence.

In February 1999, via a video conference hearing between the 
RO and the Board, the veteran presented oral testimony before 
the undersigned Board Member in support of his application to 
reopen his duodenal ulcer claim.  In a May 1999 decision, the 
Board determined that evidence which was new and material to 
the duodenal ulcer claim had been submitted, and the 
veteran's application to reopen his claim was granted.  The 
case was then remanded to the RO for a de novo review of the 
claim on the merits.  Following development of the case, the 
RO adjudicated the claim and denied service connection for 
duodenal ulcer disease in a February 2000 decision.  The case 
was returned to the Board and the veteran now continues his 
appeal.

At the February 1999 video conference hearing, and in a 
written statement received in February 2000, the veteran 
reported that he had frozen hands during active duty while 
training in Wisconsin, and that ever since then he 
experienced problems with his hands as a result.  He has 
indicated that he is claiming entitlement to service 
connection for residuals of a frostbite injury of his hands.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  At a military separation examination, conducted in June 
1951, the veteran was noted to have had a prior history of 
duodenal ulcer which pre-existed his entry into active 
service.

2.  There was no permanent increase in the severity of the 
veteran's pre-existing duodenal ulcer during service.


CONCLUSION OF LAW

There is clear and unmistakable evidence that the veteran's 
duodenal ulcer disease was present before his entry into 
military duty; the veteran's pre-existing duodenal ulcer 
disease was not aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Documents associated with the veteran's file indicate that 
most of his service medical records had likely been destroyed 
by fire at the National Personnel Records Center (NPRC).  The 
only available records pertaining to his military service 
were Morning Reports from the veteran's unit and the report 
of his separation examination in June 1951.  A review of the 
Morning Reports shows that he had been hospitalized from 
April 25, 1951, to May 29, 1951, at U.S. Army Hospital, Camp 
McCoy.  In connection with the veteran's examination for 
separation from service, he denied a current or past history 
of stomach or intestinal trouble.  The report of the June 
1951 separation examination shows that his abdomen and 
viscera were evaluated as normal and that he weighed 145 
pounds.  The report contained notes which indicated that the 
veteran had a history of stomach ulcer and that hospital 
records showed a diagnosis of a duodenal ulcer which existed 
prior to service, was not incurred in the line of duty, and 
was determined to have not been aggravated by service.  The 
notes also showed that the veteran had no present complaints 
or symptoms referable to the gastrointestinal tract.

Post-service medical records show that the veteran was 
hospitalized at the Camden Clarke Memorial Hospital for 
complaints which he related to an ulcer in September 1966.   
The initial diagnoses were gastrointestinal bleeding and 
gastritis.  A gastroscopy report indicated that there was no 
evidence of ulceration or site of active bleeding 
encountered.  Records show that the veteran was again 
hospitalized at Camden Clarke with gastrointestinal 
complaints in March 1972.  The summary included 
gastroesophageal reflux without definite hiatus hernia and a 
moderately deformed duodenal bulb from old peptic ulcer 
without evidence of activity or recurrence.

Records from Camden Clarke Memorial Hospital show that the 
veteran was admitted in March 1986 with complaints of 
abdominal pain.  The principal diagnosis was chronic 
cholecystitis with cholelithiasis.  Nursing and physician's 
notes show that the veteran had received private treatment 
from October 1983 through October 1994.  Complaints included 
"gas" pressure on the chest and back (October 1983); a gall 
bladder attack (April 1984); general abdominal pain and 
bloating (February 1990); and questionable gas pain in the 
upper back (October 1990).

Written statements from the veteran, his brother, his sister 
and a childhood friend were added to the claims file in July 
1994.  These statements indicated, in essence, that the 
veteran did not have a history of gastrointestinal complaints 
until after he returned from service in 1951.  The veteran 
specifically reported that he was first diagnosed with a 
stomach ulcer while in the army, that he never had any 
related problems before entering service, and that he had 
received treatment for problems relating to an ulcer 
condition ever since the time of his separation from service.

In August 1994 the veteran submitted his claim for service 
connection for ulcers.

In a September 1994 letter, chiropractor, W. Z. Johnson, 
D.C., provided a record of his history of treatment of the 
veteran, for the period from April 1977 through April 1994.  
This record notes that the veteran was treated for complaints 
of stomach pain and discomfort which was diagnosed as gastric 
ulcer in October 1990.  Dr. Johnson noted that the veteran 
was suffering from a chronic mechanically unstable spine and 
chronic gastric intestinal irritation (ulcers and gastric) 
which, according to Dr. Johnson,  "undoubtly (sic) (went) 
all the way back to his years of military service."

On VA examination in September 1994, it was noted that the 
veteran had a history of stomach ulcers since 1951.  
Subjective complaints included pain which recurred on an off 
and on basis over the years, with no symptoms in the past 
eight to ten months.  Objective findings revealed no 
vomiting, nausea, hematemesis or melena. An upper GI series 
was within normal limits.  The diagnosis was gastric ulcer by 
history and no evidence of any active ulcer at that time.

During his January 1996 RO hearing, the veteran testified 
that his stomach problems began during service and that he 
was very surprised when he was informed that he had ulcers.  
He testified that he was hospitalized in the spring of 1951 
for 30 days, that he lost weight and became weak and was 
eventually discharged from active duty.  He reported that he 
has had problems with ulcers ever since then.  He denied ever 
having had ulcer problems prior to entering service and also 
denied ever telling his in-service physicians that his ulcer 
problems had predated service.  The veteran reported that he 
was hospitalized for bleeding ulcers at the City Hospital 
(called Camden Clarke Memorial) in Parkersburg, West Virginia 
within a few weeks after separation.  He testified that he 
was first treated by a Dr. William Yeager and then later by a 
Dr. F. L. Blair.  The veteran's service representative, on 
the veteran's behalf, asserted that there was no evidence to 
show that the veteran had an ulcer condition prior to 
service.

In May 1997, the veteran submitted records showing ongoing 
treatment at Parkersburg Medical Associates dated in January 
and April 1997.  These records include partially illegible 
notes that appear to show treatment for an "acid ulcer", a 
"gas stomach", and a "sour stomach".

In November 1997, records were submitted from the Cleveland 
Clinic which indicate that the veteran was treated for 
problems including an old duodenal ulcer and probable 
functional gastrointestinal disorder in May and June 1965.  
Under details of the veteran's complaints it was noted that a 
duodenal ulcer was found while in the service in 1951.

A November 1997 written statement from Paul Modie, M.D., 
indicated that he had treated the veteran for a duodenal 
ulcer which, at the time of the statement, was inactive.

In July 1998, the veteran submitted written statements from 
former nurses and office workers of the now-deceased 
physician from whom the veteran sought treatment in the 
1950s.  In a July 1998 statement, P. Kester noted that she 
worked for the veteran's private physician, Dr. W. R. Yeager, 
since 1946 and that the veteran had not visited their office 
prior to 1951.  She stated that after 1951, the veteran was 
treated for an ulcer.  In a July 1998 statement, E. Snider 
stated that the veteran was treated at the office of Dr. 
Yeager for a duodenal ulcer from 1952 until Dr. Yeager 
retired.  E. Snider noted that the veteran's medical records 
were turned over to Dr. F. L. Blair (also deceased) who had 
occupied the same office.  Thereafter, the veteran sought 
treatment from Dr. Modie.  In a third statement, K. Van 
Fossen reported that she was a nurse in Dr. Yeager's office 
when the veteran came in for treatment of his ulcer 
condition.  She noted a date (now crossed out and rewritten 
illegibly) at about which time the veteran made many visits 
for treatment until Dr. Yeager retired.

During his February 1999 video conference hearing before the 
undersigned Board Member, the veteran presented oral 
testimony in which he stated, essentially, that he now had an 
ulcer condition which had been first diagnosed during service 
and which did not exist prior to service.  He reported that 
he had never had any significant medical problems prior to 
his entry into service, and that after several months of 
training he suddenly developed stomach problems, was treated 
and diagnosed with an ulcer and hospitalized for 30 days.  He 
reported that during hospitalization, he was fed nothing but 
glasses of milk on a hourly basis and had lost weight, 
dropping from 155 pounds to 125 pounds.  Thereafter, he was 
discharged from active duty in a state of anemia and 
weakness.  He reportedly had been informed by his service 
physician that his ulcer would be a permanent condition, and 
that he had no other option than to treat his symptoms and 
live with it.  The veteran stated that since his diagnosis of 
an ulcer in service, he experienced recurrent flare-ups of 
ulcer symptoms all the way to the present.

A March 1999 prescription statement from Dr. Modie shows that 
the veteran had been prescribed medication for his gastric 
complaints.

In a June 1999 statement, the veteran reported receiving 
treatment for his ulcer on four occasions in 1997, once in 
late 1998, and again in early 1999.  

The report of a September 1999 VA examination shows that the 
veteran complained of ulcer symptoms, which he reported to 
have had since 1951.  The examining physician noted that a 
prior upper gastrointestinal series in 1994 revealed no 
significant abnormalities.  Physical examination revealed a 
soft abdomen with a linear scar located midline of the upper 
abdomen, secondary to a cholecystectomy.  Mild tenderness was 
observed on the right upper quadrant at the site where the 
veteran reported having occasional and recurrent burning 
pains.  No palpable masses were detected.  The examiner noted 
that the veteran's bowel sounds were normal.  The veteran 
refused to undergo an upper gastrointestinal series or a 
gastroscopy because he experienced discomfort with these 
tests and unpleasant side effects from prior procedures.  The 
impression was chronic peptic ulcer disease by symptoms, but 
with no objective evidence except for mild tenderness in the 
right upper quadrant.  The examiner commented that a 
diagnosis of chronic peptic ulcer disease could not be 
confirmed due to the veteran's refusal to undergo a 
gastrointestinal series or a gastroscopy.

In a written statement dated in February 2000, the veteran 
reported that when he entered active duty he weighed 150 
pounds, and that thereafter he lost weight and was discharged 
with a weight of 120 pounds.  He asserted that this was 
indicative of aggravation of an ulcer whose onset was during 
active service.

II.  Analysis

The veteran's claim of entitlement to service connection for 
duodenal ulcer disease is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible in view of the 1994 statement of the veteran's 
chiropractor, Dr. W. Z. Johnson, who expressed his opinion 
that the veteran's ulcers and gastric problems extended back 
to his period of active duty.  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

Generally, a veteran is considered to be in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304 (1999).  

Notwithstanding the veteran's and his lay witnesses 
assertions that he had no history of ulcer prior to his 
entrance into active duty, those service medical records of 
his which are available, including his June 1951 separation 
examination report, show otherwise.  The separation 
examination report shows that the veteran was noted to have a 
duodenal ulcer which pre-existed his entry into military 
service, was not deemed to have been incurred in the line of 
duty, and was not found to have been aggravated by his period 
of active service.  Thus, those post-service medical records 
which contain physician's, nurse's, lay witness and 
chiropractor's statements (some of which are predicated on 
the veteran's own accounts of his personal medical history), 
indicating that the veteran's ulcer condition extended back 
to his brief period of active duty in 1951, are not incorrect 
inasmuch as they are congruent with the fact that the ulcer 
condition was present in service as a pre-existing condition 
and was doubtless present ever since.  The record contains no 
other objective medical evidence to the contrary, and it is 
evident that the duodenal ulcer did not have its onset during 
military service.  Therefore service connection on a direct 
basis for a duodenal ulcer is not warranted.  38 C.F.R. 
§ 3.303 (1999).  The presumption of soundness is therefore 
rebutted by clear and unmistakable evidence, and the issue of 
entitlement to service connection for duodenal ulcer disease 
must turn on whether or not this disability was aggravated by 
his period of active duty.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In the case on appeal, the service medical records show that 
the veteran was hospitalized from April to May 1951, for 
treatment which was apparently related to his pre-existing 
duodenal ulcer.  However, the separation examination report 
of June 1951 does not establish that there was a permanent 
increase in the level of impairment from his pre-existing 
duodenal ulcer beyond its normal progression.  Specifically, 
the report shows that he denied having a current stomach 
problem at that time, and examination of his abdomen and 
viscera were normal, indicating that any ulcer symptoms for 
which he may have been hospitalized in service had apparently 
resolved by the time of the separation examination.  He also 
weighed 150 pounds, rather than 120 pounds as he has 
asserted.  A resolved illness due to a pre-existing 
disability is not indicative of a permanent worsening of the 
pre-existing disability.  

Thereafter, the post-service medical records show that the 
veteran received treatment on several occasions over the 
years for various gastrointestinal complaints, beginning in 
1966, over 15 years after the veteran's separation from 
service, all the way to the present time.  However, even as 
far back as 1966, an active ulcer was not found on 
examination at that time.  If anything, the post-service 
medical records tend to show that the veteran's duodenal 
ulcer, over the years, has been a consistently semi-dormant 
syndrome, given to occasional active flare-ups and remissions 
over time, but no worse for having been through little more 
than 4 months of active military service in 1951.  Therefore, 
the Board concludes that there was no aggravation of the 
veteran's pre-existing duodenal ulcer by active military 
service. 

As an increase in the severity of the veteran's pre-existing 
duodenal ulcer as a result of service has not been 
demonstrated by the objective medical evidence, a finding of 
permanent aggravation of his ulcer, beyond the normal 
progress of this gastrointestinal disability, cannot be 
conceded.  Where there is no increase in severity of a 
disability, the presumption of aggravation does not apply.  
See Daniels v. Gober, 10 Vet. App. 474, at 479 (1997); Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  Therefore, the 
veteran's claim of entitlement to service connection for 
duodenal ulcer disease must be denied.  Because the evidence 
in this case is not approximately balanced with regard to 
this issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While considered credible 
insofar as he described his recollections and his belief in 
the merits of his claim, the Board finds the evidence against 
his claim to be compelling and of greater weight.


ORDER

Service connection for duodenal ulcer disease is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

